Citation Nr: 0022975	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to May 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That determination, in pertinent part, 
held that new and material evidence had not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder.

This issue was previously before the Board in April 1998.  At 
that time the Board determined that there was no final denial 
of service connection for a psychiatric disorder.  
Accordingly, the issue is as stated on the title page of this 
decision.  

In conjunction with April 1998 Board remand, the RO in May 
1998 asked the veteran if she was disagreeing with the 
November 1996 denial of service connection for a hiatal 
hernia as secondary to the service-connected cholelithiasis, 
status post cholecystectomy and an increased rating for 
cholelithiasis, status post cholecystectomy.  The appellant 
has not responded.  Accordingly, these issues are not before 
the Board for appellate consideration.  The Board finds that 
the veteran's statements and current medical finding raise 
the issue of service connection for irritable bowel syndrome.  
This issue is referred to the RO for appropriate action.


FINDING OF FACT

The claim for service connection for a psychiatric disorder 
is plausible


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1131 (West 1991).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).  A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1999).).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306(b) 
(1999).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile. 38 U.S.C.A. 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995).

Lay statements describing an incident which occurred during 
service and symptoms of a disability are competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, where the determinative issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service medical records show that the veteran sustained a 
head injury in September 1977 when struck by a sanding 
machine.  She did not loose consciousness but experienced 
transient dizziness and persistent headaches.  She was seen 
at an emergency room in October 1977 with a 5 to 6 months 
history of epigastric pain which was not improved with 
medication.  The internal medicine clinic shows a previous 
history of left shoulder numbness, chest numbness when 
exposed to paint.  Nausea accompanied the ingestion of food.  
The pain appeared not to have been ameliorated by the 
ingestion of antacids.  The assessment was anxiety neurosis.  
The pain appeared to be of a mental status origin.

A November 1977 psychiatric record shows that the veteran was 
under a great deal of stress at work.  The veteran thought 
that it was a problem of discrimination.  There was no 
evidence of psychosis or nervousness.  The impression was 
adjustment reaction.  

In November 1977 the veteran was seen at the internal 
medicine clinic.  The medical history summarizes a list of 
outpatient medical visits by the veteran to include 5 visits 
for gastrointestinal complaints, and one visit for emotional 
anxiety.

The veteran has been examined and treated intermittently at 
private and VA facilities from 1981 to 1999 for various 
disorders, to include her psychiatric illness. A February 
1983 VA examination report contains a diagnosis of nervous 
dyspepsia with accumulation of gas in the stomach.

A VA psychiatric examination was conducted in June 1999. At 
that time the diagnoses included major depressive episode, 
inadequately treated and a personality disorder, not 
otherwise specified with dependent traits.  The examiner 
commented that clearly her psychiatric problems predate her 
time in the service.  However, it was certainly reasonable 
that her experiences in the service including, but not 
limited to the head injury, could have made her personality 
and psychological problems worse.

To summarize, the June 1999 examination tends to show that 
the veteran's had a preservice psychiatric disorder which may 
have been aggravated by active duty.  Accordingly, the Board 
finds that her claim is well grounded.


ORDER

The claim for service connection for a psychiatric disorder 
is well grounded and, to this extent only, the claim is 
granted.


REMAND

As indicated above, the Board has determined that claims for 
service connection for a psychiatric disorder is well 
grounded.  Once it has been determined that a claim is well 
grounded, VA is obligated to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.  

The duty to assist includes a contemporaneous and thorough VA 
examination when appropriate.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In this regard in June 1999 a VA psychiatrist rendered an 
opinion that the veteran's psychiatric problems predated her 
entrance into active duty and that it was certainly 
reasonable that her experiences in the service including, but 
not limited to the head injury, could have made her 
personality and psychological problems worse.

In September 1999 a VA psychiatrist, after reviewing the 
claims folder, rendered an opinion render an opinion that it 
was not likely that her psychiatric symptoms were related to 
her period of active service.  In view of the varying 
opinions the Board finds that additional development is 
required.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO should furnish the veteran with 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
current treatment for her psychiatric 
disorder.

2.  Thereafter, it is requested that the 
RO forward the veteran's claims folder 
for review by a board of two VA 
psychiatrist in order to render opinions 
concerning the follow:

a)  Was the veteran's psychiatric 
disorder, currently diagnosed as major 
depression, present at the time of her 
entry into active duty?

b)  If yes, whether is it as likely as 
not that the preservice psychiatric 
disorder underwent a chronic increase in 
severity beyond normal progression?

c)  If it is determined that the 
veteran's psychiatric disorder did not 
predate her military service, whether is 
it as likely as not that her current 
psychiatric disorder is related to the 
inservice complaints and findings?

A complete rationale for any opinion 
expressed should be included in the 
report.  If the examiners require a 
current examination and/or additional 
testing, they should be performed. 

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and her 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



